The plaintiff in error, John Wooliver, was tried and convicted in the police court of the city of McAlester on a charge of violating a city ordinance. He appealed to the county court and on the trial anew was again convicted, and his punishment fixed at a fine of seventy-five dollars. There are some irregularities shown in the record, but upon the whole case we think the judgment is a proper one and should be affirmed. The judgment is affirmed with direction to the lower court to enforce the same.